Exhibit 10.22

 
Memorandum of Understanding between the Sekondi-Takoradi Metropolitan Authority,
J. Stanley-Owusu & Co. Limited and Blue Sphere Corporation with respect to
destroying and utilising methane from the Landfill Servicing the
Sekondi-Takoradi Metropolitan Assembly


This memorandum of understanding (“MoU”) relates to a clean development
mechanism carbon credit project to be performed at the landfill site (existing
and engineered) and is entered into in Takoradi, Ghana on 14 October 2011
between:


1.  the Takoradi Metropolitan Authority (“TMA”) , which is a legal person under
applicable Ghanaian law;
2. J. Stanley-Owusu & Co. Limited (“JSO”), which is a legal person under
applicable Ghanaian law with an address at PO Box 3751, Accra, Ghana; and
3. Blue Sphere Corporation (“BSC”), a corporation organised under the laws of
Nevada with an address at 35 Asusta St. Even Yehuda, Israel 40500 (each a
“Party” and together, the “Parties”).


WHEREAS:


а) The Parties believe that the existing and engineered landfill site (the
“Landfill”) is a viable candidate for a clean development mechanism (“CDM”)
landfill methane project in accordance with approved methodology AM0025, ACM0001
or other approved methodology (the “Project”) under the Kyoto Protocol to the
United Nations Framework Convention on Climate Change or its replacement
protocol both as amended or extended (the “KP”).


b) In order to preserve the right to implement the Project under the existing
rules of the KP and European Union Emissions Trading System, the Parties have
agreed to sign this agreement, conduct a feasibility study at the site of the
landfill (the “Study”) and, in the event of a positive outcome, to enter into a
definitive project agreement based hereon and commence implementation of the
Project in a commercially reasonable timeframe.


Now, therefore, the Parties have agreed as follows:


Article 1.  Process; Granted Rights


1.1 Process. The Process will be as follows:


 
1.
BSC will conduct the Study, the results of which will be shared with TMA and
JSO, which will have 5 days to provide feedback thereon.

 
2.
In the event that in the opinion of BSC and taking into consideration the
feedback of TMA and JSO, the results of the Study are satisfactory to BSC, the
Parties shall use their reasonable endeavours to enter into, within three (3)
weeks from the date on which BSC decided that the results of the Study were
declared satisfactory, a binding project agreement to commence implementation of
the Project and the CDM registration process.



1.2 Certain Rights to be Included in a Binding Project Agreement.


1.2.1 BSC agrees to pay 100% of the costs to be incurred in implementing the
Project and registering and selling its certified emission reductions (“CERs”).


1.2.2 The Parties agree that all costs to be incurred after the receipt of the
Project’s first CER revenue shall be borne and paid out of such revenue for the
life of the Project.


1.2.3 The Parties agree that all CERs to be obtained from the Project shall be
deposited into BSC’s registry account at the UNFCCC or the registry account of a
third party purchaser designated by BSC.


1.2.4 The Parties agree that all right, title and interest in and to the gas to
be extracted from the Landfill shall be transferred to BSC or to a third party
purchaser designated by BSC (it being understood that a provision of this nature
is required by buyers of landfill CDM project CERs).


1.3 Energy Generation.  In the event that there is a sufficient flow and quality
of gas to make the installation of a power and heat generator profitable, as
determined after the first issuance of CERs, the Parties will use their
reasonable endeavours to negotiate and enter into a separate agreement for the
installation of power generation equipment.  The Parties agree that any party
that invests funds into power and heat generation shall first recoup 100% of its
investment before any profits from the sale of power and heat are shared between
the Parties.

 
 

--------------------------------------------------------------------------------

 

Article 2. Reimbursement of Expenses and Allocation of Profit


2.1 Both Parties agree to divide the CERs from the Project in the following
manner:
 
100% of the costs to be incurred by and paid for by BSC up until the first
receipt of the Project’s CER sale revenue will be reimbursed from the revenue to
be received from the sale of CERs. In this connection, each year, an amount
sufficient to cover such expenses will be deducted from any CER revenue and
transferred to BSC until 100% of such expenses have been reimbursed.  Any
remaining revenues will be allocated amongst the Parties in accordance with
sub-article 2.2 below.


2.2 Subject to the terms and conditions following this sentence, after
reimbursing all relevant costs to BSC, all remaining CER revenues will be
allocated between the Parties as follows:  80% to BSC, 12.5% to TMA and 7.5% to
JSO until the end of 2024.  From 2025 until the end of the Project, BSC will
receive 70%, TMA 20% and JSO 10%.


2.3 The Parties agree that all expenses to be incurred in connection with the
Project will be reasonably related to the implementation thereof and will, to
the extent practicable, be communicated to the other Party before their
incurrence.


Article 3. Exclusivity


The Parties agree that neither Party will enter into any discussions with any
other parties relating to participating in or benefiting from the Project in any
manner without the written consent of the other Party.


Article 4. Confidentiality


4.1. For so long as this MoU is in force and for 5 years after its termination,
the Parties agree to keep confidential all information marked as confidential
received from the other Party and not to disclose such information without the
consent of the Party.  Nor will either party use any confidential information
other than for the purposes of this MoU.


4.2. For the avoidance of doubt, confidential information will include all
documents, data, technical information, business, financial and other
information, written or oral, disclosed in connection with this Project with the
exception of documents, data and/or information that:
а) when  disclosed or subsequently, is or becomes public information (not
including as a result of a breach of this MoU);
b) was in the possession of the disclosing Party prior to its receipt from the
other Party; and
с) was received from a third-party and is not subject to any limitations on its
disclosure.


4.3 Notwithstanding the foregoing, the receiving Party may disclose confidential
information to its counsel, technical or commercial consultants, investors,
financiers, auditors and its partners (collectively “Consultants”) for the
purpose of implementing the Project on the condition that the receiving Party
inform its Consultants of the confidential nature of such information and bind
the Consultant to observe the provisions contained in this Article 4.


Article 5. Term and Termination


This MoU shall expire two years after the date hereof unless by such time BSC
has performed the Study and based on the results thereof has decided to
implement the Project (such decision to be communicated in writing to TMA and
JSO).  In such case, this MoU shall remain in force until the Parties enter into
a binding project agreement.  The confidentiality provisions of this MoU shall
survive termination in the event that the Parties do not enter into a binding
project agreement.


Article 6. Amendments to this MoU


Any changes to this MoU will be accomplished by means of supplemental written
agreements between the Parties.


Article 7. Governing Law and Dispute Resolution


7.1 This MoU is governed by the law of England & Wales without regard for its
conflict of laws principles.  All disputes arising out of or in connection with
this MoU, shall be finally settled in arbitration in accordance with the rules
and procedures of the London Court of International Arbitration by a single
arbitrator appointed in accordance with said Rules which Rules shall be deemed
to be incorporated by reference into this Section 7.1.  The decision of the
arbiter shall be final.  The place of arbitration shall be London, England and
the proceedings shall be conducted in the English language. The award of such
arbitration shall be final and binding upon the Parties and may be enforced in
any court of competent jurisdiction. The arbitrator shall give detailed
explanations and reasoning for his judgment.

 
 

--------------------------------------------------------------------------------

 

7.2 This MoU shall also be subject to the legal principle of “pacta sunt
servanda” (agreements should be performed).


7.3 Each Party agrees to try to resolve all disputes and conflicts that arise
between them in connection with this MoU through timely negotiations.  If the
Parties do not resolve their conflict within 90 calendar days, such conflict may
be referred to arbitration in accordance with Section 7.1 above.


Article 8. Other Conditions


8.1 This MoU may be signed in counterparts and delivered via facsimile or via
email, each such counterpart (whether delivered via facsimile or otherwise),
when executed, shall be deemed an original and all of which together constitute
one and the same agreement.  Facsimile signatures of the Parties shall be deemed
to constitute original signatures, and executed facsimile copies hereof shall be
deemed to constitute duplicate originals.


8.2 The Parties agree that BSC is and may be referred to in any Project
documentation a Project Participant.


8.3 This MoU constitutes the entire understanding between the parties and
supersedes any prior communications, representations or agreements, whether oral
or in writing, regarding the same matter between them.


8.4 No Party shall be liable under this Agreement, for consequential, indirect,
special or punitive damages such as, but not limited to, loss of profit.


IN WITNESS WHEREOF, this MoU is executed by each party by its duly authorized
representative on the date set forth above.


Sekondi-Takoradi Metropolitan Authority
 
      
Name:
Title:
 
J. Stanley-Owusu & Co. Limited
 
      
Name:
Title:
 
Blue Sphere Corporation
      
Name:
Title:


 
 

--------------------------------------------------------------------------------

 